Exhibit H
  From:    Jeffrey Auerbach
Subject:   Fwd: N ke EYB Bus ness
   Date:   January 9, 2019 at 11:49 AM
     To:   Gary Frank n




       Begin forwarded message:

       From: Gary Frank in <                                       >
       Subject: Nike EYB Business
       Date: January 8, 2019 at 6A31A32 PM PST
       To: Trent Cope and
       Cc: Jeffrey Auerbach <



                   Hi Trent,

                   In response to your question about Nike, what I’m looking for is justice and restitution.

                   With Jeff’s help, I want to inform Nike senior management of the excessive corporate corruption, abuse
                   and crimes perpetrated by Nike EYB executives in 2016 and 2017 —and demand Nike immediately
                   terminate the executives involved, and (in coordination with me) report THESE wrongdoings and
                   remedies to the FBI and other federal authorities.

                   Further, I want Nike to commit to the following:

                   1. Clean up and reorganize Nike EYB and grassroots basketball by installing new management and
                   procedures to best prevent this type of abuse and criminal activity from happening in the future.

                   2. Full financial and other restitution to me and California Supreme.

                   3. Nike to fully indemnify me and California Supreme from any and all wrongdoing and pay for all my
                   legal and other related expenses in this matter.

                   I will make it clear to Nike, that if they don’t promptly agree and/or we can’t come to terms re the above,
                   I will seek justice by immediately going to the FBI to report the following federal crimes (with evidence)
                   committed by Nike EYB and its executives, including, but not limited to:

                   - Racketeering
                   - Conspiracy to commit bribery
                   - Bribery
                   - Money-laundering
                   - Fraud
                   - Extortion
                   - Conspiracy to commit wire fraud
                   - Conspiracy to commit mail fraud
                   - Wire fraud
                   - Mail fraud
                   - Coercion

                   Trent, Jeff’s ready to call his friend/associate, the number #2 guy at Nike, but first we would really
                   appreciate your meeting with us once more for some clarity on the crimes involved and the legal
                   process moving forward. We’ll make it work to accommodate your schedule day or night, and promise
                   to keep it short.


                   Thanks

                   G


                   PS Also Jeff office is in the building next door to yours if you prefer?


                                                                                                                                 337

                                                                                                                 USAO373_00025720
